Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN202307642).
Regarding claim 1, Zhang teaches a membrane circuit board of keyboard, comprising: a first film 14 comprising a first circuit pattern 20; a first air channel 24 disposed on the first film; a second film 16 disposed on the first air channel, wherein the second film comprises an air hole 161; a second air channel 22 disposed on the second film, wherein the second air channel is in fluid communication with the air hole and the first air channel; and a third film 12 disposed on the second air channel, wherein the third film comprises a second circuit pattern 20 (Fig. 7).  
Regarding claim 2, Zhang teaches the membrane circuit board of keyboard further comprising: a first adhesive 52 disposed between the first film and the second film; and a second adhesive 52 disposed between the second film and the third film (Fig. 7).  
Regarding claim 3, Zhang teaches the membrane circuit board of keyboard wherein the air hole (161, 162, 121, 122) comprises a plurality of sub air holes (161, 162, 121, 122), and the plurality of sub air holes are respectively in fluid communication with the first air channel 24 and the second air channel 22 (Fig. 7).  
Regarding claim 4, Zhang teaches the membrane circuit board of keyboard wherein an end of the first air channel 24 is passed through a side surface of the membrane circuit board of the keyboard (Figs. 1, 7).  
Regarding claim 9, Zhang teaches a keyboard structure, comprising: a bottom plate 5; the membrane circuit board of the keyboard according to claim 1, wherein the membrane circuit board is disposed on the bottom plate; a rubber element 6 disposed on the membrane circuit board; a cap 2 movably connected to the rubber element; and a supporting assembly 3 with two ends respectively connecting to the bottom plate and the cap (Fig. 1).  
Regarding claim 10, Zhang teaches the membrane circuit board of keyboard wherein the first film 14 comprises a first air hole 141, and an end of the first air hole is passed through a surface of the first film away from the first air channel (the first hole 141 has two ends, one end is away from the channel 24 but facing the chamber 62, and another end is away from the chamber but facing the channel, see Fig. 8).
Regarding claim 11, Zhang teaches the membrane circuit board of keyboard wherein the first film 14 comprises a first air hole 141, and the first air channel 24 is in fluid communication with the first air hole (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN202307642).
Regarding claim 5, Zhang teaches a membrane circuit board of keyboard, comprising: a first film 14 comprising a first circuit pattern 20 and a first air hole 141; a first air channel 24 disposed on the first film, wherein the first air channel is in fluid communication with the first air hole; a second film 16 disposed on the first air channel; a second air channel 22 disposed on the second film; and a third film 12 disposed on the second air channel, wherein the third film comprises a second circuit pattern 20 (Fig. 8).  Zhang’s first embodiment does not teach the second film comprising a second air hole, and the second air hole is in fluid communication with the 14first air channel and the second channel. However, Zhang’s second embodiment teaches a second film 16 that is disposed on a first air channel 24 and comprises a second air hole 161, and the second air hole is in fluid communication with the 14first air channel and the second channel 22 (Fig. 7), as required by claim 5; wherein the second air hole (161, 162) comprises a plurality of sub air holes (161, 162), and the plurality of sub air holes are respectively in fluid communication with the first air 24 channel and the second air channel 22 (Fig. 7), as required by claim 7. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an air hole in  the second film as taught by the second embodiment of Zhang to provide a better liquid discharging system.
Regarding claim 6, Zhang teaches the membrane circuit board of keyboard further comprising: a first adhesive disposed between the first film 14 and the second film 16; and a second adhesive disposed between the second film 16 and the third film 12 (paragraph 34 of the enclosed translation).
Regarding claim 8, Zhang teaches the membrane circuit board of keyboard wherein an end of the first air hole 141 is passed through a surface of the first film 14 away from the first air channel (the first hole 141 has two ends, one end is away from the channel 24 but facing the chamber 62, and another end is away from the chamber but facing the channel, see Fig. 8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833